NUMBER 13-14-00114-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF
PUBLIC SAFETY,                                                                Appellant,

                                            v.

SERGIO ROBERTO NARVAEZ,                                                        Appellee.


               On appeal from the County Court at Law No. 5
                        of Hidalgo County, Texas.



                                        ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       Appellee’s retained counsel, David A. Higdon, has filed a motion to withdraw as

counsel. We GRANT said motion.          Pursuant to Rule 6.5(c) of the Texas Rules of

Appellate Procedure, counsel is directed to notify appellee, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.
      Appellee is directed to notify the Court promptly if he retains new counsel on appeal

by filing a notice including that attorney’s name, mailing address, telephone number,

facsimile number, and State Bar of Texas identification number. See generally TEX. R.

APP. P. 6.

      Appellee’s unopposed motion for extension of time to file the brief is GRANTED.

The Court ORDERS appellee to file his brief with this Court on or before July 7, 2014.

      It is so ORDERED.

                                                       PER CURIAM


Delivered and filed the
4th day of June, 2014.




                                            2